DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Status of the Claims
Claims 1 and 4-16 filed 12/21/2020 are the current claims hereby under examination.

Drawings
The drawings are objected to because the reference characters the first edge and second edge, 10502 and 10504, in Fig. 11 are indicated in [00070] of the specification as 11502 and 11504.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Rejections - 35 USC § 112 – Maintained and New
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 4-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 was amended in the reply filed 05/04/2020 to include the limitation, “a [cover] secured between the steering wire and the guide wire extension element.” The applicant states on page 6 of the secured between” the steering wire and the guide wire extension element. The examiner notes [00067]-[00070] best describe how the cover is attached about the two elements in reference to Figs. 8-11. Note: [00029] of the specification as filed 12/19/2017 explicitly states “It should also be noted that the accompanying drawing figures referred to herein are not necessarily drawn to scale.” However, in Figures 8-11 and the accompanying descriptions, there is no suggestion that the cover is secured between the between the steering wire and the guide wire extension element.  Figs. 8-11 all show the steering wire and the guidewire extension element touching such that no space exists between the two elements in the “unsteered” state. It appears to the examiner, that in claim 1 as currently constructed, the cover be secured such that in the unsteered state, one end of the cover must exist and be secured in the space between the two elements.
Clarification is required on the phrase “secured between” along with proper support from the specification. The examiner believes there is support for “secured around” or a similar phrase. 
Claims 4-16 are ultimately dependent upon claim 1 and are likewise rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 recites the limitation “the cover is…attached to the cover.” A circularly defined claim limitations is indefinite when it is unclear what the actual structural relationship is. In this case, it is unclear how the cover is attached to itself. It appears the applicant is attempting to claim configurations such as those seen in Figs. 8-11. If this is the case, the examiners recommends including the limitations of a first end/edge/side and a second end/edge/side of the cover such that the claims would read, “wherein a first end/edge/side of the cover is folded/wound…and is attached to a second end/edge/side of the cover.” 

The term “resilient polymeric material” in claim 16 is a relative term which renders the claim indefinite. The term “resilient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification lists several examples of “resilient polymeric materials” but does not include sufficient definition for all resilient polymeric materials. [00051] of the specification recites “Generally, the resilient polymeric material is thin, and/or elastic, and/or strong enough to be compatible with the device's operation without negatively impacting performance.” As seen above, the claim recites the relative properties of thin, elastic, and strong enough as general properties of the resilient polymeric materials. 

Response to Arguments
Applicant’s arguments, see page 6, filed 12/21/2020, with respect to the rejection of claim 16 under 35 USC § 112 have been fully considered and are not persuasive. The applicant argues that the specification describes a variety of examples in which "the membrane 500 is a resilient polymeric 
The applicant argues that the specification provides specific material examples and performance criteria for selecting a resilient polymeric material. As such, one of ordinary skill in the art would understand the term "resilient polymeric material.” The examiner disagrees that material examples and relative performance standards are sufficient to enable one of ordinary skill in the art to understand the scope of resilient polymeric materials. 

Claim Rejections - 35 USC § 103 – Withdrawn and New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Toti (US 20020043266 A1).
Regarding Claim 1, Toti discloses a steerable apparatus for insertion into a body ([0003], endotracheal tubes having a bendable portion designed to facilitate intubation of difficult airways) comprising:
a guide wire extension element ([0058], tubular body 12);
a steering wire ([0059], a cable 36) operable to cause a portion of the guide wire extension element to deflect away from the steering wire ([0062], proximal end of cable 36 is attached to trigger 54 so that when an operator retracts the trigger 54 in the direction indicated by the arrow in FIG. 1, the pulling force is transmitted to distal point 52 of cable attachment, causing tubular body 12 to bend in the area covered by cuff 14 and spring 42 to flex as shown in FIGS. 2 and 3) such that the guide wire extension element and the steering wire define a void between the steering wire and the guide wire extension element (See Fig. 3 the space between the cable 36 and the body 12 can be seen within the space defined by the cuff 14); and
a cover ([0062], cuff 14) to cover the void between the guide wire extension element and the steering wire ([0062], tubular body 12 to bend in the area covered by cuff 14). 
However, Toti does not explicitly disclose the cover secured between the steering wire and the guide wire extension element to extend from the guide wire extension element to the steering wire across the void between the steering wire and the guidewire extension element. 
In a separate embodiment (Shown in Fig. 31a), Toti teaches a cover extending from the guidewire extension element to the steering wire (in Fig. 31a, the outer membrane 210 extends from the bottom 208 of the notch to the cable 214 and back to the bottom of the notch 208 on the opposite side)   across a void between the steering wire and the guidewire extension element (the notch 204 forms a void of space between the flexible portion 202 of the tube and the cable 214).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover covering the void as disclosed by Toti to extend from the guide wire extension element to the cable across the void as taught by Toti to protects the walls of the body passage into which the tube is inserted from coming into contact with the cable ([0078]). 
While Toti does not explicitly suggest that the cover is secured between the cable and the guide wire extension element, one of ordinary skill in the art would recognize that altering the position where the cover is secured would be a mere design choice that would be obvious to make to optimize performance of the device.

[0061], distal end 50 of cable 36 is then attached to wall 26 of the tubular body 12 at a point 52 more distal from the exit point, but still within the space 48).

Regarding Claim 8, Toti further discloses wherein applying tension to the steering wire causes a portion of the guide wire extension element to deflect away from the steering wire ([0062], The proximal end of cable 36 is attached to trigger 54 so that when an operator retracts the trigger 54 in the direction indicated by the arrow in FIG. 1, the pulling force is transmitted to distal point 52 of cable attachment, causing tubular body 12 to bend in the area covered by cuff 14 and spring 42 to flex as shown in FIGS. 2 and 3).

Regarding Claim 11, Toti further discloses wherein the cover is coupled to one of the steering wire and the guide wire extension element ([0057], balloon 14, also referred to as a cuff, mounted on the external surface of tubular body 12 near the distal end 16 thereof).

Regarding Claim 12, Toti further teaches wherein the guide wire extension element has a lumen extending therethrough ([0057], conduit 18 which runs from the proximal end 20 of tubular body 12 to the distal end 16 of tubular body 12), the lumen configured to accommodate a guide wire such that the guide wire extension element can be guided therealong (The lumen can accommodate a wire such as a conduit and can therefore perform the function of guiding the device therealong as it is unclear what structural elements besides the lumen are required).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toti (US 20020043266 A1) as applied to claim 1 above, and further in view of Azamian (US 20160128767 A1).

However, Toti does not explicitly disclose wherein the cover is elastic and is configured to stretch to accommodate a change in curvature of the guide wire extension element as the guide wire extension element deflects away from the steering wire. Azamian teaches a steerable catheter ([0038], the apparatus comprises a catheter comprising a lumen and an open distal end and a steerable shaft) wherein a cover ([0294], elastic membrane 1427) is elastic (“elastic”) and is configured to stretch to accommodate a change in curvature of the guide wire extension element as the guide wire extension element deflects away from the steering wire ([0294], As actuation of the deflectable shaft segment 1421 occurs upon pulling of the pull wire 1424, the same action pushes the push wire 1428, thereby expanding the elastic membrane 1427). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover taught by Toti to be deformable and elastic as taught by Azamian to increase force and stability when deployed (Azamian [0294]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Toti (US 20020043266 A1) as applied to claim 1 above, and further in view of Schaeffer (US 20140243615 A1).
Regarding Claim 9, Toti teaches the apparatus of claim 1 as described above.
However, Toti does not explicitly teach a tubular element, the steering wire and the guide wire extension element extending through a lumen of the tubular element and projecting distally from a distal end of the tubular element. Schaeffer teaches a steerable medical device comprising a tubular element (Fig. 2, elongate member first portion 32), a steering wire (Fig. 1, wire member 16) and the guide wire extension element (Fig. 1, elongate member 12) extending through a lumen of the tubular element and projecting distally from a distal end of the tubular element (See Fig. 2, the member 12 and the wire 16 project distally (upwards in Fig. 2) from the lumen of the larger member 32). It would have Toti [0078]).

Regarding Claim 10, Schaeffer further teaches wherein a length of the steering wire projecting distally from the distal end of the tubular element and a length of the guide wire extension element projecting distally from the distal end of the tubular element can be changed to cause the guide wire extension element to deflect away from the steering wire ([0138], A wire member (not shown) is attached to actuator 206 such that movement of an elongate member (not shown) between a straight, or substantially straight configuration, and a curved configuration can be accomplished. See Fig. 11, the length of wire 316 shortens to deflect the distal tip).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Toti (US 20020043266 A1) as applied to claim 1 above, and further in view of Buckley (US 20120130474 A1).
Regarding Claim 13, Toti teaches the apparatus of claim 1 as described above.
However, Toti does not explicitly disclose further an olive coupled to a distal end of the guide wire extension element, a distal end of the steering wire being coupled to a portion of the olive. Buckley teaches a catheter system comprising an olive coupled to a distal end of a guide wire extension element ([0018], compliant distal catheter tip 110 at the distal end of shaft 102). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Toti to include an olive tip as taught by Buckley to minimize vascular trauma and to enhance the positioning accuracy (Buckley [0005]). One of ordinary skill in the art would also recognize that selecting the coupling of the steering wire on the distal portion of the element taught by Toti to be . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Toti (US 20020043266 A1) as applied to claim 1 above, and further in view of Murayama (US 20040030266 A1).
Regarding Claim 16, Toti teaches the apparatus of claim 1 as described above.
However, Toti does not explicitly teach wherein the cover is a membrane formed of a resilient polymeric material. Murayama teaches a guidewire wherein a cover is a membrane ([0123], cover layer 7) formed of a resilient polymeric material ([0124], Examples of the materials capable of reducing the friction of the guide wire 1" include polyorefins Such as polyethylene and polypropylene, polyvinyl chloride, poly esters (such as PET and PBT), polyamide, polyimide, poly urethane, polystyrene, polycarbonate, Silicone resins, fluorocarbon resins (such as PTFE and ETFE), silicone rubbers, various kinds of elastomers (for example, thermoplastic elastomerS Such as polyamide-based elastomer and polyester-based elastomer), and composite materials thereof). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover taught by Toti to be a polymeric material as taught by Murayama to reduce friction on the device (Murayama [0124]).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-16 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments with respect to claims 5-6 and 14-15 have been considered and are persuasive. The rejections have been withdrawn.
Allowable Subject Matter
The following claim language describing the cover drafted by the examiner is considered to distinguish patentably over the art of record in this application without incorporating a dependent claim, and is being presented to the applicant for consideration: 
“a cover secured on a first edge to the steering wire and on a second edge to the guide wire extension element and configured to extend from the guide wire extension element to the steering wire across the void between the steering wire and the guidewire extension element to cover the void between the guide wire extension element and the steering wire.” 
Support for the claim amendment can be found in [00070]. Incorporating such a limitation could have an effect on dependent claims which further define how the cover is attached.  

Claims 5-6 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art relied upon in previous rejections, and those discovered during search and consideration of the claims fail to teach or reasonably suggest, a cover extending across a void defined by a guide wire and a steering wire wherein the cover has a pre-formed shape of the profile, is formed by folding or winding the cover over both elements and attaching it back to itself. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791